  Case 1:21-cv-01695-RAH
       Case 1:21-cv-01695-RAH
                          Document
                              Document
                                   34  48 Filed 09/22/21
                                                Filed 09/09/21
                                                          Page 1
                                                               Page
                                                                 of 5 1 of 5




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                BID PROTEST

                                              )              REDACTED VERSION
BLUE ORIGIN FEDERATION, LLC,                  )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )     Case No. 1:21-cv-01695-RAH
                                              )     Judge Richard A. Hertling
THE UNITED STATES,                            )
                                              )
              Defendant,                      )
                                              )
       and                                    )
                                              )
SPACE EXPLORATION                             )
TECHNOLOGIES CORP.,                           )
                                              )
              Defendant-Intervenor.           )
                                              )

  DEFENDANT-INTERVENOR'S OPPOSITION TO PLAINTIFF'S REQUEST FOR
 EXPEDITED BRIEFING SCHEDULE ON PLAINTIFF'S MOTION TO UNSEAL THE
          STILL-DISPUTED PROPOSED REDACTED COMPLAINT

       Pursuant to Rule 7(b) and Rule 7.2 of the United States Court of Federal Claims, Plaintiff

Space Exploration Technologies Corp. ("SpaceX") hereby opposes the Blue Origin Federation,

LLC ("Blue Origin") request for expedited briefing regarding its motion (ECF 33) to unseal the

still-disputed proposed redacted Complaint.

       This protest follows Blue Origin's unsuccessful protest at the Government Accountability

Office ("GAO"), which was governed by "Protective Orders because the protests involved access

to Agency source selection sensitive information, as well as the proprietary and business

confidential information of both Blue Origin and SpaceX…." (ECF 3 at 2.) GAO's protective

order only permits a party to use "protected material obtained under [the GAO] protective order

… in a bid protest filed at the Court of Federal Claims" if the party files the information under

seal, advises the Court of the GAO protective order, and asks the Court to issue its own
    Case 1:21-cv-01695-RAH
         Case 1:21-cv-01695-RAH
                            Document
                                Document
                                     34  48 Filed 09/22/21
                                                  Filed 09/09/21
                                                            Page 2
                                                                 Page
                                                                   of 5 2 of 5




protective order to cover the protected material. (Id. (citing GAO Protective Order, EPDS

Docket 3, at ¶ 8).) Blue Origin's Complaint relies on and cites to documents and information

covered by the GAO protective order, and now by this Court's Protective Order.

       Although Blue Origin professes urgent need to release protected information disclosed in

the Complaint, a more complete timeline demonstrates that there is no urgency here. On the

afternoon of August 23, 2021, Blue Origin's counsel asked counsel for SpaceX and the

Government to "kindly let [him] know whether [they] agree to the Proposed Redacted Version of

Blue Origin's Complaint."    (August 23, 2021 Email from Pickens to Daniels, Colley, and

Schiavetti, Ex. A.) 1 Both promptly and separately responded that they would review and revert,

and both proposed additional redactions on August 25. (ECF 33-1 at 3.) On Friday evening,

August 27, Blue Origin Counsel emailed a chart of objections to the proposed redactions (ECF

33-1, Ex. 3), and asked SpaceX and Government counsel to advise by noon on Monday "whether

you withdraw the challenged redactions." (August 27, 2021 Email from Pickens to Schiavetti

and Daniels, Ex. B.) Counsel further indicated: "We intend to raise any remaining challenged

redactions with the Court for resolution, as specified by the Court's Protective Order." (Id.)

Counsel for the Government and SpaceX each, separately, responded to Blue Origin's objections

on August 30. (See generally ECF 33-1, Ex. 6.) Government counsel noted:



1
  Blue Origin's statements in its memorandum that it could have unilaterally filed its proposed
redacted version of the complaint on August 23 and that SpaceX and the Government have
waived any right to comment on the proposed redactions contravene the terms of the Court's
protective order. (ECF 33-1 at 9-10.) Paragraph 12(b) of the Protective Order provides that a
party seeking additional redactions shall advise within 2 business after receipt of the proposed
redacted version "or such other time as agreed upon by the parties." (ECF 8 at 12.) Further,
prior to filing, the filing party must provide the other parties with a second redacted version
clearly marked "Agreed-Upon Redacted Version" for comment. (Id.) Only after an additional
two business day period or after an agreement between the parties has been reached may the
filing party file a "Redacted Version" with the Court. (Id.)

                                               2
   Case 1:21-cv-01695-RAH
        Case 1:21-cv-01695-RAH
                           Document
                               Document
                                    34  48 Filed 09/22/21
                                                 Filed 09/09/21
                                                           Page 3
                                                                Page
                                                                  of 5 3 of 5




       It appears that this dispute largely involves the protection of information that
       SpaceX considers proprietary. The terms of the protective order provide for the
       protection of proprietary information, and we marked what appeared to us to be
       proprietary for redaction. We have no basis to question SpaceX's assertions with
       regard to its proprietary information, but defer to SpaceX to assert those claims.

       I can further share that, in our experience, the Court has little to no interest in
       resolving disputes over redactions prior to the release of its decision at the end of
       the case. The Court has called previous efforts at litigation of these issues
       "premature," and asserted that "disagreements as to what information should be
       made public are most appropriately resolved at the conclusion [the litigation], in
       connection with the issuance of a public version of the court's opinion." It
       behooves the parties to work out an agreement on proper redactions, rather than
       consume the time and resources of the Court and the parties on peripheral matters.

(August 30, 2021 Email from Schiavetti to Pickens and Daniels, Ex. B.) Counsel for Blue Origin

did not respond or further engage. Instead, nine days later, Blue Origin filed its Motion,

declaring an "impasse" because SpaceX and the Government did not simply accept Blue Origin's

positions, and asked for expedited briefing. (ECF 33.)

       Blue Origin counsel has not cooperatively sought agreement on proposed redactions, but

instead has demanded that counsel for SpaceX and the Government surrender their positions. In

response to Blue Origin's objections, Counsel for SpaceX explained the need to keep protected

information that was released under the GAO's protective order, which is now protected by the

Court's Protective Order. (ECF 33-1, Ex. 5 at passim.) SpaceX's proprietary, confidential, and

source selection information does not lose its protected status because it was included in Blue

Origin's Complaint. The position Blue Origin's counsel advocates confounds the very purpose of

GAO protective order paragraph 8 that Blue Origin cited when it sought to file the Complaint

under seal. (ECF 3 at 2.)

       Blue Origin counsel presses for expedited briefing claiming urgent need to secure client

input regarding the supposed prejudice resulting from alleged Agency relaxation of certain

solicitation requirements in favor of SpaceX. But Blue Origin initially raised that very allegation

                                                3
   Case 1:21-cv-01695-RAH
        Case 1:21-cv-01695-RAH
                           Document
                               Document
                                    34  48 Filed 09/22/21
                                                 Filed 09/09/21
                                                           Page 4
                                                                Page
                                                                  of 5 4 of 5




in a supplemental protest filed in the GAO proceedings in early June. There, like here, Blue

Origin had the burden to demonstrate prejudice, but failed in that showing at GAO and never

previously claimed the need to nor sought any relief from the protective order to facilitate

"counsel's ability to consult with its client." (ECF 33-1 at 10.) Instead, that request comes only

now, three months later, and after filing the Complaint in this Court. Any present sense of

urgency is attributable only to the case management approach of Blue Origin's counsel.

       In sum, the relief Blue Origin seeks – unilateral release of SpaceX protected information

– is extraordinary, and the number of unfounded Blue Origin objections to which SpaceX and the

Government must respond are many. Blue Origin has not shown any justifiable basis for

expedited briefing. Accordingly, counsel for SpaceX respectfully requests that the Court deny

Blue Origin's request for expedited briefing on its Motion to unseal the still-disputed proposed

redactions by Blue Origin, and permit SpaceX and the Government to respond within 14 days as

provided in Rule 7.2(a).

Dated: September 9, 2021                   Respectfully submitted,

Of Counsel:                                ARNOLD & PORTER KAYE SCHOLER LLP
Mark D. Colley
Nathaniel E. Castellano                    /s/ Kara L. Daniels
Thomas A. Pettit                           Kara L. Daniels
Aime JH Joo                                Arnold & Porter Kaye Scholer LLP
Arnold & Porter Kaye Scholer LLP           601 Massachusetts Ave., N.W.
601 Massachusetts Ave., N.W.               Washington, D.C. 20001
Washington, D.C. 20001                     Phone: (202) 942-5768
                                           Fax: (202) 942-5999
                                           Attorney of Record for Space Exploration
                                           Technologies Corp.




                                                4
   Case 1:21-cv-01695-RAH
        Case 1:21-cv-01695-RAH
                           Document
                               Document
                                    34  48 Filed 09/22/21
                                                 Filed 09/09/21
                                                           Page 5
                                                                Page
                                                                  of 5 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of September 2021, I caused a true and correct copy

of the foregoing Opposition To Plaintiff's Motion for Expedited Briefing to be served by

electronic delivery on:

                                      Scott E. Pickens
                               Barnes & Thornburg, LLP (DC)
                              1717 Pennsylvania Avenue, N.W.
                                          Suite 500
                                Washington, DC 20006-4623
                                      (202) 371-6349
                                    Fax: (202) 289-1330
                              Email: scott.pickens@btlaw.com

                                     Counsel for Plaintiff

                                 Anthony Francis Schiavetti
                          U.S. Department of Justice - Civil Division
                                       P. O. Box 480
                                    Ben Franklin Station
                                   Washington, DC 20044
                                      (202) 305-7572
                                    Fax: (202) 307-0972
                           Email: anthony.f.schiavetti@usdoj.gov

                                    Counsel for Defendant


                                                   /s/ Kara L. Daniels
